AO 245B (Rev, 05/15/2018) Judgment in a Criminal Petty Case (Modified)

 

Page 1 of |
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
AMENDED
United States of America ; JUDGMENT IN A CRIMINAL CASE
‘ Vy. (For Offenses Committed On or After November 1, 1987)
Edelmira Pena-Gonzale, Case Number: 19-mj-23108-WVG

Grant L. Eddy

Defendant's Attorney

REGISTRATION NO. 87896298

THE DEFENDANT:
LI pleaded guilty to count(s) |
was found guilty to count(s) 1 of Complaint
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense So Count Number(s)
8:1325(a)(1} Improper Entry (Misdemeanor) 1
L) The‘defendant has been found not guilty on count(s) _ |
LI) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: --

Time Served

Assessment: $10 WAIVED Fine: WAIVED

XI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.
C1 Court recommends defendant be deported/removed with relative, chargedincase _.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

October 18, 2019
Date of Imposition of Sentence

LM Ss

HONORABLE WILLIAM V. GALLO
UNITED STATES MAGISTRATE JUDGE:

    
 

    

 

SDistRIGT COURT
“AK US DISTR LIFORN
sou TiERN DISTRICT OF CALS cory
BY

 

19-MJ-23108-WVG

 
